Execution Copy

Exhibit 10.26



 

Amended and Restated EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Restated Agreement”) is
executed on the 11th day of March, 2018 (the “Effective Date”) by and between
Innovate Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), and
Christopher P. Prior, Ph.D. (the “Executive”). The Executive and the Company may
be referred to herein as a “Party” or collectively as the “Parties.”

 

W I T N E S S E T H:

 

Executive has been employed by privately held Innovate Biopharmaceuticals Inc.
(“Private Innovate”) in the role of Chief Executive Officer of the Company,
subject to the terms of an Executive Employment Agreement, dated November 2,
2015, as amended on February 26, 2016, March 1, 2017, and August 31, 2017
(collectively the “Prior Agreement”).

 

On January 29, 2018, Monster Digital, Inc. (“Monster”), and Private Innovate
completed a reverse recapitalization in accordance with the terms of the
Agreement and Plan of Merger and Reorganization, dated July 3, 2017 (the “Merger
Agreement”), by and among Monster, Monster Merger Sub, Inc. (“Merger Sub”) and
Private Innovate, which changed its name in connection with the transaction to
IB Pharmaceuticals Inc. (“IB Pharmaceuticals”). Pursuant to the Merger
Agreement, Merger Sub merged with and into IB Pharmaceuticals with IB
Pharmaceuticals surviving as the wholly owned subsidiary of Monster (the
“Merger”).  Immediately following the Merger, Monster changed its name to the
Company.

 

Both Executive and the Company wish to continue the employment relationship on
the updated terms set forth in this Restated Agreement, which provide Executive
with greater benefits than those under his Prior Agreement. This Restated
Agreement is intended to replace and supersede the Prior Employment Agreement.

 

In consideration of the foregoing, of the mutual promises herein, and of other
good and valuable consideration, including the continued employment of the
Executive by the Company and the compensation to be received by the Executive
from the Company from time to time, and specifically the compensation to be
received by the Executive pursuant to Section 4 hereof, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

1.       Employment. As of the Effective Date, the Company hereby continues to
employ the Executive and the Executive hereby accepts employment as the Chief
Executive Officer of the Company (the “CEO”) upon the terms and conditions of
this Restated Agreement. The Executive shall report to the Board of Directors
(“Board”) of the Company. As of the Effective Date, the parties agree that the
Prior Agreement between the Parties shall terminate.

 



   

 

 

2.       Duties.

 

(a)       The Executive shall faithfully perform all duties of the Company
related to the position or positions held by the Executive, including but not
limited to all duties set forth in this Restated Agreement and/or in the Bylaws
of the Company related to the position or positions held by the Executive and
all additional duties that are prescribed from time to time by the Board. The
Executive shall devote the Executive’s full time and attention to the
performance of the Executive’s duties and responsibilities on behalf of the
Company and in furtherance of its best interests; provided, however, that the
Executive, subject to the Executive’s obligations hereunder, shall also be
permitted to make personal investments, perform reasonable volunteer services
and, with the written prior consent of the Company, serve on outside boards of
directors for non-profit or for profit corporations. The Executive shall comply
with all written Company policies, standards, rules and regulations (the
“Company Policies”) and all applicable government laws, rules and regulations
that are now or hereafter in effect. The Executive acknowledges receipt of
copies of all written Company Policies that are in effect as of the date of this
Restated Agreement.

 

(b)       Executive’s base of operation shall be Rosemont, PA, subject to
reasonable business travel.

 

3.       Term. The term of this Restated Agreement shall continue until
terminated by either party as set forth in Section 5 of this Restated Agreement
(the “Term”).

 

4.       Compensation. During the Term, as compensation for the services
rendered by the Executive under this Restated Agreement, the Executive shall be
entitled to receive the following (all payments are subject to applicable
withholdings):

 

(a)       Base Salary. Executive shall be paid an annual salary in the amount of
$300,000 (less applicable withholdings), to be retroactively effective as of
March 1, 2018, which shall be payable in accordance with the then-current
payroll schedule of the Company (the “Base Salary”). The Executive’s salary will
be reviewed periodically and may be increased from time to time by the Company
at its discretion.

 

(b)       Bonuses. Executive shall be eligible to participate in any bonus or
similar incentive plan adopted by the Company as approved by the Board of
Directors (“Board”) for executives at Executive’s level. The amount awarded, if
any, to the Executive under any bonus or incentive plan shall be in the
discretion of the Board or any committee administering such plan. Executive’s
bonus, if any, shall be subject to the terms and conditions of any plan or
program adopted or approved by the Board.

 

(c)       Equity. Executive shall be eligible to participate in any equity
compensation plan or similar program adopted by the Company when approved by the
Board and, if applicable, the Company’s shareholders, for executives at
Executive’s level. The amount awarded, if any, to the Executive under any such
plan shall be in the discretion of the Board or any committee administering such
plan and shall be subject to the terms and conditions of any plan or program
adopted or approved by the Board.

 

(d)       Benefits. The Executive shall be entitled to receive those benefits
provided from time to time to other executive employees of the Company, in
accordance with the terms and conditions of the applicable plan documents;
provided that the Executive meets the eligibility requirements thereof. All such
benefits are subject to amendment or termination from time to time by the
Company without the consent of the Executive or any other employee of the
Company.

 



 2 

 

 

(e)       Paid Time Off. The Executive shall be entitled to four weeks of paid
time off (“PTO”) to be taken in accordance with the Company’s standard PTO
policies.

 

(f)       Business Expenses. The Company will reimburse Executive for reasonable
travel, entertainment, and other expenses incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy for senior executives as in
effect from time to time. Provided, however, that the Company will make the
reimbursement only if the corresponding expense is incurred during the term of
this Restated Agreement and the reimbursement is made on or before the last day
of the calendar year following the calendar year in which the expense is
incurred, the amount of expenses eligible for such reimbursement during a
calendar year will not affect the amount of expenses eligible for such
reimbursement in another calendar year, and the right to such reimbursement is
not subject to liquidation or exchange for another benefit from the Company.

 

5.       Termination. This Restated Agreement and the Executive’s employment by
the Company shall or may be terminated, as the case may be, as follows:

 

(a)       Termination by the Executive. The Executive may terminate this
Restated Agreement and Executive’s employment by the Company:

 

(i)       for “Good Reason” (as defined herein). For purposes of this Restated
Agreement, “Good Reason” shall mean, the existence, without the consent of the
Executive, of any of the following events: (A) the Executive’s duties and
responsibilities are substantially reduced or diminished; (B) the Executive’s
base salary is reduced by more than 15% from the level prior to such reduction,
except for an across the board reduction in base salary for all executive
officers (C) the Company materially breaches its obligations under this Restated
Agreement; or (D) the Executive’s place of employment is relocated by more than
50 miles. In addition to any requirements set forth above, in order for any of
the above events to constitute “Good Reason”, the Executive must (X) inform the
Company of the existence of the event within 90 days of the initial existence of
the event, after which date the Company shall have no less than 30 days to cure
the event which otherwise would constitute “Good Reason” hereunder and (Y) the
Executive must terminate employment with the Company for such “Good Reason” no
later than two years after the initial existence of the event which prompted the
Executive’s termination.

 

(ii)       Other than for Good Reason 30 days after notice to the Company.

 

(b)       Termination by the Company. The Company may terminate this Restated
Agreement and the Executive’s employment by the Company upon notice to the
Executive (or personal representative):

(i)       at any time and for any reason;

 

(ii)       upon the death of the Executive, in which case this Restated
Agreement shall terminate immediately; provided that, such termination shall not
prejudice any benefits payable to the Executive’s spouse or beneficiaries which
are fully vested as of the date of death;

 



 3 

 

 

(iii)       if the Executive is “permanently disabled” (as defined herein), in
which case this Restated Agreement shall terminate immediately; provided that,
such termination shall not prejudice any benefits payable to the Executive, the
Executive’s spouse or beneficiaries which are fully vested as of the date of the
termination of this Restated Agreement. For purposes of this Restated Agreement,
the Executive shall be considered “permanently disabled” when a qualified
medical doctor mutually acceptable to the Company and the Executive or the
Executive’s personal representative shall have certified in writing that: (A)
the Executive is unable, because of a medically determinable physical or mental
disability, to perform substantially all of the Executive’s duties, with or
without a reasonable accommodation, for more than 180 calendar days measured
from the last full day of work; or (B) by reason of mental or physical
disability, it is unlikely that the Executive will be able, within 180 calendar
days, to resume substantially all business duties and responsibilities in which
the Executive was previously engaged and otherwise discharge the Executive’s
duties under this Restated Agreement; or

 

(iv)       "for cause" (as defined herein). “For cause” shall be determined by
the Company and shall mean:

 

A.       Any material breach of the terms of this Restated Agreement by the
Executive, or the material failure of the Executive to diligently perform the
Executive’s duties for the Company or the Executive’s material failure to
achieve her objectives specified by the Board; provided, however, that the
Company must first provide Executive with written notice of the grounds under
this Section 5(b)(iv)(A) and a period of ten (10) business days in which to cure
such grounds;

 

B.       The Executive’s unauthorized use of the Company’s tangible or
intangible property (excluding incidental use) or Executive’s breach of the
Proprietary Information Agreement (as defined herein) or any other similar
agreement regarding confidentiality, intellectual property rights,
non-competition or non-solicitation;

 

C.       Any material failure to comply with material Company Policies,
applicable government laws, rules and regulations and/or directives of the
Board;

 

D.       The Executive’s use of illegal drugs or any illegal substance, or the
Executive’s use of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Restated Agreement;

 

E.       Any dishonest or illegal action (including, without limitation,
embezzlement) or any other action whether or not dishonest or illegal by the
Executive which is materially detrimental to the interest and well-being of the
Company, including, without limitation, harm to its reputation;

 

F.       The Executive’s failure to fully disclose any material conflict of
interest that the Executive may have with the Company in a transaction between
the Company and any third party which is materially detrimental to the interest
and well-being of the Company; or

 



 4 

 

 

G.       Any adverse action or omission by the Executive which would be required
to be disclosed pursuant to public securities laws or which would limit the
ability of the Company or any entity affiliated with the Company to sell
securities under any Federal or state law or which would disqualify the Company
or any affiliated entity from any exemption otherwise available to it.

 

(c)       Obligations of the Company Upon Termination.

 

(i)       Upon the termination of this Restated Agreement: (A) by the Executive
pursuant to paragraph 5(a)(ii); or (B) by the Company pursuant to paragraph
5(b)(ii), (iii), or (iv) the Company shall have no further obligations hereunder
other than the payment of all compensation and other benefits payable to the
Executive through the date of such termination which shall be paid on or before
the Company’s next regularly scheduled payday unless such amount is not
then-calculable, in which case payment shall be made on the first regularly
scheduled payday after the amount is calculable.

 

(ii)       Upon termination of this Restated Agreement: (A) by the Executive
pursuant to paragraph 5(a)(i); or (B) by the Company pursuant to paragraph
5(b)(i) and provided that the Executive first executes and does not revoke a
release and settlement agreement in the form acceptable to the Company within
the time period then-specified by the Company but in any event no later than
sixty (60) days after the date of termination (the “Release”): (1) the Company
shall pay the Executive an amount equal to twelve (12) months of Executive’s
then-current Base Salary (less all applicable deductions) payable in
installments in accordance with the then-current generally applicable payroll
schedule of the Company commencing on the first regularly scheduled pay date of
the Company processed after Executive has executed, delivered to the Company and
not revoked the Release; (2) conditioned on Executive’s proper and timely
election to continue the Company’s health insurance benefits under COBRA, or
under applicable state law, reimbursement of the additional costs incurred by
Executive for continuing such benefits at the same level in which Executive
participated prior to the date Executive’s employment terminated for the shorter
of (a) to twelve (12) months from the date of termination or (b) until the
Executive obtains reasonably comparable coverage, with such reimbursements to
begin at the same time as severance pay set forth in Section 5(c)(ii)(A).

 

(d)       Resignation as Officer and Director. Upon termination of this Restated
Agreement and the Executive’s employment hereunder for any reason by either
party, the Executive shall be deemed to have resigned from all offices and
positions the Executive may hold with the Company at such time including without
limitation Board membership and/or positions as an officer of the Company.

 

6.        Proprietary Information Agreement. The terms of the Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement by and
between the Company and the Executive, entered into simultaneously herewith (the
“Proprietary Information Agreement”) and any other similar agreement regarding
confidentiality, intellectual property rights, non-competition or
non-solicitation between the Company and the Executive, are hereby incorporated
by reference and are a material part of this Restated Agreement.

 



 5 

 

 

7.       Representations and Warranties.

 

(a)       The Executive represents and warrants to the Company that the
Executive’s performance of this Restated Agreement and as an employee of the
Company does not and will not breach any noncompetition agreement or any
agreement to keep in confidence proprietary information acquired by the
Executive in confidence or in trust prior to the Executive's employment by the
Company. The Executive represents and warrants to the Company that the Executive
has not entered into, and agrees not to enter into, any agreement that conflicts
with or violates this Restated Agreement.

 

(b)       The Executive represents and warrants to the Company that the
Executive has not brought and shall not bring with the Executive to the Company,
or use in the performance of the Executive's responsibilities for the Company,
any materials or documents of a former employer which are not generally
available to the public or which did not belong to the Executive prior to the
Executive’s employment with the Company, unless the Executive has obtained
written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.

 

8.       Indemnification.

 

(a)       By the Employee. The Executive shall indemnify and hold harmless the
Company, its directors, officers, stockholders, agents, and employees against
all claims, costs, expenses, liabilities, and lost profits, including amounts
paid in settlement, incurred by any of them as a result of Executive engaging in
actions that constitute Cause under Section 5(b)(iv)B, E, F or G of this
Restated Agreement or the breach by the Executive of any provision of Section 6
and/or 7 of this Restated Agreement.

 

(b)       By the Company. The Company will indemnify and hold harmless the
Executive from any liabilities and expenses arising from Executive’s actions as
an officer, director or employee of the Company to the fullest extent permitted
by law, excepting any unauthorized acts, intentional or illegal conduct which
breaches the terms of this or any other agreement or Company policy, including
but not limited to the Proprietary Information Agreement.

 

9.       Notices. All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when: (a) personally
delivered; (b) deposited for next day delivery by Federal Express, or other
similar overnight courier services; (c) transmitted via telefacsimile or other
similar device to the attention of the Company President with receipt
acknowledged; or (d) three days after being sent or mailed by certified mail,
postage prepaid and return receipt requested, addressed to the Company at 8480
Honeycutt Road, Suite 120, Raleigh, NC 27615, and to the Executive at the
address set forth by the signature page below.

 



 6 

 

 

10.       Effect. This Restated Agreement may be assigned by the Company to its
successors in interests. This Restated Agreement shall be binding on and inure
to the respective benefit of the Company and its successors and assigns and the
Executive and Executive’s personal representatives.

 

11.       Entire Agreement. This Restated Agreement and the Proprietary
Information Agreement and any other similar agreement regarding confidentiality,
intellectual property rights, non-competition or non-solicitation constitute the
entire agreement between the parties with respect to the matters set forth
herein and supersede all prior agreements and understandings between the parties
with respect to the same.

 

12.       Severability. The invalidity or unenforceability of any provision of
this Restated Agreement shall not affect the validity or enforceability of any
other provision.

 

13.       Amendment and Waiver. A waiver of any breach of this Restated
Agreement shall not constitute a waiver of any other provision of this Restated
Agreement or any subsequent breach of this Restated Agreement. No provision of
this Restated Agreement may be amended, modified, deleted, or waived in any
manner except by a written agreement executed by the parties.

 

14.       Section 409A Matters. This Restated Agreement is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and the Treasury Regulations and other applicable guidance thereunder
(“Section 409A”). To the extent that there is any ambiguity as to whether this
Restated Agreement (or any of its provisions) contravenes one or more
requirements of Section 409A, such provision shall be interpreted and applied in
a matter that does not result in a Section 409A violation. Without limiting the
generality of the above:

 

(a)       For clarity, the severance benefits specified in this Restated
Agreement (the “Severance Benefits”) are only payable upon a “separation from
service” as defined in Section 409A. The Severance Benefits shall be deemed to
be series of separate payments, with each installment being treated as a
separate payment. The time and form of payment of any compensation may not be
deferred or accelerated to the extent it would result in an impermissible
acceleration or deferral under Section 409A.

 

(b)       To the extent this Restated Agreement contains payments which are
subject to Section 409A (as opposed to exempt from Section 409A), the
Executive’s rights to such payments are not subject to anticipation, alienation,
sale, transfer, pledge, encumbrance, attachment or garnishment and, where
applicable, may only be transferred by will or the laws of descent and
distribution.

 

(c)       To the extent the Severance Benefits are intended to be exempt from
Section 409A as a result of an “involuntary separation from service” under
Section 409A, if all conditions necessary to establish the Executive’s
entitlement to such Severance Benefits have been satisfied, all Severance
Benefits shall be paid or provided in full no later than December 31st of the
second calendar year following the calendar year in which the Executive’s
employment terminated unless another time period is applicable.

 



 7 

 

 

(d)       If the Employee is a “specified employee” (as defined in Section 409A)
on the termination date and a delayed payment is required by Section 409A to
avoid a prohibited distribution under Section 409A, then no Severance Benefits
that constitute “non-qualified deferred compensation” under Section 409A shall
be paid until the earlier of (i) the first day of the 7th month following the
date of Employee’s “separation from service” as defined in Section 409A, or (ii)
the date of Employee’s death. Upon the expiration of the applicable deferral
period, all payments deferred under this clause shall be paid in a lump sum and
any remaining severance benefits shall be paid per the schedule specified in
this Restated Agreement.

 

(e)       The Company makes no representation that this Restated Agreement will
be exempt from or compliant with Section 409A and makes no affirmative
undertaking to preclude Section 409A from applying, but does reserve the right
to unilaterally amend this Restated Agreement as may be necessary or advisable
to permit the Agreement to be in documentary and operational compliance with
Section 409A which determination will be made in the sole discretion of the
Company.

 

15.       Governing Law. This Restated Agreement shall be construed,
interpreted, and governed in accordance with and by North Carolina law and the
applicable provisions of federal law (“Applicable Federal Law”). Any and all
claims, controversies, and causes of action arising out of or relating to this
Restated Agreement, whether sounding in contract, tort, or statute, shall be
governed by the laws of the state of North Carolina, including its statutes of
limitations, except for Applicable Federal Law, without giving effect to any
North Carolina conflict-of-laws rule that would result in the application of the
laws of a different jurisdiction. Both Executive and the Company acknowledge and
agree that the state or federal courts located in North Carolina have personal
jurisdiction over them and over any dispute arising under this Restated
Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts.

 

16.       Consent to Jurisdiction and Venue. Each of the parties agrees that any
suit, action, or proceeding arising out of this Restated Agreement may be
instituted against it in the state or federal courts located in Wake County,
North Carolina. Each of the parties hereby waives any objection that it may have
to the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.

 

17.       Counterparts. This Restated Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which shall
be deemed a single agreement.

 

18.       Headings. The headings herein are for convenience only and shall not
affect the interpretation of this Restated Agreement.

 

 

[The remainder of this page is intentionally left blank.]

 

 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Restated Agreement as of the
day and year first above written.

 

 

  COMPANY:       INNOVATE BIOPHARMACEUTICALS, INC.           By: /s/ Sandeep
Laumas, MD     Name: Sandeep Laumas, MD   Title: Executive Chair, Board of
Directors               CHRISTOPHER P. PRIOR, PH.D.           /s/ Christoper P.
Prior, Ph.D.         Address:

 

 

 

 



 

 

 9 

